Citation Nr: 0405789	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  99-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for generalized joint pain 
of the back, shoulders and wrists due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1989 until July 
1991.  He served in the Persian Gulf War Theater of 
Operations.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Huntington, West Virginia.  
This case was remanded by the Board dated in June 2003 and is 
once again before a Member of the Board for disposition.

After a review of the record, the Board is of the opinion 
that the issues of service connection should be remanded to 
the RO for additional development. The issues of service 
connection for joint pain of the back and wrists are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

The vetran has joint pain of the shoulders to an undiagnosed 
illness which is of service origin.


CONCLUSION OF LAW

Generalized joint pain of the shoulders due to an undiagnosed 
illness w3as incurred in service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he now has generalized joint pain 
of the shoulders, to include as the result of an undiagnosed 
illness resulting from service in the Persian Gulf. 

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)). 

However, in light of the Board's favorable disposition of the 
issue on appeal with respect to the shoulders, it is found 
that the new legal authority does not prevent the Board from 
rendering a decision on this matter under consideration.  
This is because this decision is a complete grant of the 
benefit sought on appeal.  It therefore cannot be deemed to 
violate the appellant's right to due process of law and any 
error is not prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

A claim for service connection for disabilities that included 
"sore joints" was received in August 1995.  

VA, private, and military records covering a period from 1992 
to 1995 shoed no pertinent abnormality. During a November 
1993 VA Persian Gulf Examination the veteran had no 
complaints relative to the shoulders.

The veteran underwent a VA general medical examination in 
October 1996 and had complaints that included constant 
general body aches and pains.  Examination of the 
musculoskeletal system revealed no functional effects.  On 
ensuing VA neurological examination in November 1996, he 
related that he spent his time chopping firewood, had chopped 
28 truckloads so far, and had eight more to go.

The appellant was afforded a VA examination for Persian Gulf 
War registry purposes between September and November 1997.  
In September 1997, it was reported that he had a nontender 
shoulder and there was no sign of inflammation.  The 
assessments included hyperuricemia and multiple joint 
arthralgias.  There was a question as to whether 
hyperuricemia was the cause of the multiple arthralgias. 

The veteran underwent a VA joints examination in June 1998 
for evaluation of multiple joints, including the shoulders, 
due to undiagnosed illness.  It was reported that he had no 
history of injury to those joints, but that his symptoms had 
begun in 1991 after serving in Saudi Arabia.  He had 
complaints that included soreness, stiffness and pain in the 
affected joints.  The examination was positive for some mild 
crepitation to the humeral head of the right shoulder.  All 
range of motion of the claimed joints was within normal 
limits and no other abnormality was identified except for 
symptoms relating to the left knee.  It was reported that X-
rays of the veteran's shoulders were all within normal 
limits.  Following examination, the examiner commented that 
the veteran had joint pain of the shoulders of unknown 
etiology, and that no abnormality was found on physical 
examination.  The examiner stated that "[i]t may be that 
these symptoms are due to a Gulf War syndrome although I am 
not able to describe what that is."

In a statement dated in September 1999, the veteran's wife 
attested to his continuing problems with generalized joint 
pain which restricted all of his movements and activities to 
a significant extent. 

The veteran underwent a VA bone examination in May 2000 which 
indicated that X-rays of the left shoulder did not reveal any 
evidence of arthritis although there was some sclerosis over 
the insertion of the rotator cuff to the greater tuberosity .  
There was no evidence of acromioclavicular joint arthritis.  
Following comprehensive examination, the examiner opined that 
the veteran had features of Gulf War syndrome with evidence 
of polyarthritis which had resulted in permanent restriction 
of terminal abduction and external rotation of the left 
shoulder.  

VA outpatient clinic notes dated between 1999 and 2003 
reflect that the veteran sought treatment for multiple 
orthopedic complaints including shoulder pain.

Analysis

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2003).  

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b) (2003).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e) (West 2002); 38 C.F.R. § 3.317(d)(2003).

The Board finds in this instance that there is evidence of 
record, which supports a finding that the appellant now has 
chronic shoulder pain as the result of an undiagnosed illness 
due to service in the Persian Gulf War Theater of Operations.  
The record reflects that he has continued to complain of 
shoulder pain over the years without evidence of any 
significant pathologic process on objective examination.  On 
VA examination in June 1998, no abnormal shoulder findings 
were shown.  The examiner opined that the veteran had joint 
pain of unknown etiology, and related it Gulf War Syndrome.  
This opinion was corroborated on VA examination in May 2000 
when that examiner found that the appellant had features of 
Gulf War syndrome with evidence of polyarthritis of the 
shoulder resulting in disability, without evidence of 
significant findings of X-ray.  

Under the circumstances, the Board concludes that there is 
competent medical evidence of record to find that the 
criteria for shoulder pain due to an undiagnosed illness are 
met.  The benefit of any doubt is resolved in favor of the 
veteran as to this matter, and service connection for 
shoulder pain due to an undiagnosed illness is granted.  
38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral shoulder disability due to 
undiagnosed illness is granted.


REMAND

Review of the record reflects that the complete service 
medical records are not on file and these records should be 
requested.  There is discrepancy in the findings relative to 
the claim for service connection for back disability due to 
an undiagnosed illness.  On Persian Gulf War registry 
examination in September 1993, it was recorded that the 
veteran had low back pain approximately six times a month 
which was aggravated by prolonged standing or lifting.  An X-
ray of the back in October 1997 was read as normal.  The 
Board observes that when the veteran was examined for 
compensation and pension purposes in June 1998, the examiner 
noted that in particular, disc spaces of the lumbar spine 
were well preserved and there was no evidence of 
spondylolisthesis.  When the appellant was examined by the VA 
on May 16, 2000, the examiner stated that the veteran had 
early arthritis of T10, T11 and T12, and that radiological 
study of the lumbosacral area revealed degenerative joint 
disease of L4-L5 with marked narrowing of the intervertebral 
foramina of L4-L5 on the left with increased facet joint 
arthritis.  The discrepancy is compounded by radiology 
reports associated with the VA outpatient records dated on 
May16 2000 and September 2002 which were interpreted as 
showing lumbar and thoracic spine findings within normal 
limits.  Thus, it is found that further development is 
warranted in this instance to reconcile the conflicting back 
findings, and to provide a medical opinion.

The Board further observes that there are no significant 
findings in the record with respect to the wrists.  Thus, 
there is insufficient evidence in this regard to render an 
appellate determination at this time as to this matter.  
Therefore, a current examination which specifically addresses 
the wrists is also indicated.

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  Any VA outpatient clinical records 
dating from July 2003 should be 
requested and associated with the 
claims folder.

3.  The RO should request the National 
Personnel Records Center to furnish the 
veteran's service medical records.

4.  Thereafter, the RO should schedule 
the appellant for A VA examination by 
an orthopedist to determine the nature, 
severity and etiology of any 
disabilities involving the back and 
wrist, to include pain due to an 
undiagnosed illness.  The examiner must 
be provided to the examiner for review 
prior to conducting the examination.  
In addition to x-rays any other tests 
and studies deemed necessary should be 
accomplished. 
The examiner is request to reconcile 
the x-ray findings reported during the 
May 16, 2000 VA compensation 
examination and those findings reported 
at the VA outpatient clinic on May 16, 
2000 and September 2003.  Thereafter, 
the examiner is request to render an 
opinion as to whether it is as likely 
as not that the veteran now has joint 
pain of the back and wrists due to an 
undiagnosed illness resulting from 
service in the Persian Gulf.  

5.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



